Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe M. Muncy (Registration No. 32,334) on 03/10/2021.
The application has been amended as follows: 

Claim 1. A dynamically non-Gaussian anomaly identification method for structural monitoring data by using a finite element model built for two-span highway bridge model to simulate structural responses, wherein responses at finite element nodes are acquired as monitoring data; there are two datasets generated including a training dataset and a testing dataset; the training dataset consisting of normal monitoring data, and part of the testing dataset being used to simulate abnormal monitoring data; the method comprising:
(1) defining 
    PNG
    media_image1.png
    29
    79
    media_image1.png
    Greyscale
 that represents a sample at time 
    PNG
    media_image2.png
    17
    11
    media_image2.png
    Greyscale
 in the normal structural monitoring data, where 
    PNG
    media_image3.png
    16
    19
    media_image3.png
    Greyscale
 is the number of measurement variables; define [[the]] a past observation vector
    PNG
    media_image4.png
    37
    328
    media_image4.png
    Greyscale
 (note:
    PNG
    media_image5.png
    16
    13
    media_image5.png
    Greyscale
 is [[the]] time-lag) and [[the]] a current observation vector
    PNG
    media_image6.png
    29
    97
    media_image6.png
    Greyscale
;

    PNG
    media_image7.png
    24
    24
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    24
    23
    media_image8.png
    Greyscale
that represents whitening matrices corresponding to 
    PNG
    media_image9.png
    29
    48
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    29
    45
    media_image10.png
    Greyscale
, respectively, the whitened 
    PNG
    media_image9.png
    29
    48
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    29
    45
    media_image10.png
    Greyscale
 is obtained by 
    PNG
    media_image11.png
    29
    129
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    29
    123
    media_image12.png
    Greyscale
, respectively;
(3) dynamically modeling of structural monitoring data to establish a statistical correlation model between
    PNG
    media_image13.png
    29
    48
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    29
    45
    media_image14.png
    Greyscale
:

    PNG
    media_image15.png
    33
    191
    media_image15.png
    Greyscale

where
    PNG
    media_image16.png
    31
    29
    media_image16.png
    Greyscale
 represents [[the]] a cross-covariance matrix of 
    PNG
    media_image17.png
    24
    24
    media_image17.png
    Greyscale
 and
    PNG
    media_image18.png
    24
    23
    media_image18.png
    Greyscale
; 
    PNG
    media_image19.png
    24
    83
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    27
    72
    media_image20.png
    Greyscale
 represent matrices consisting all left and right singular vectors of singular value decomposition, respectively; 
    PNG
    media_image21.png
    24
    79
    media_image21.png
    Greyscale
 represents [[the]] a singular value matrix, which contains 
    PNG
    media_image22.png
    16
    19
    media_image22.png
    Greyscale
 non-zero singular values;
(4) defining [[the]] a projection of 
    PNG
    media_image23.png
    29
    48
    media_image23.png
    Greyscale
 on
    PNG
    media_image24.png
    19
    19
    media_image24.png
    Greyscale
, termed as 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
, which is calculated by the following equation:

    PNG
    media_image26.png
    29
    293
    media_image26.png
    Greyscale

where 
    PNG
    media_image27.png
    24
    79
    media_image27.png
    Greyscale
;
(5)[[Since]] since [[the]] a covariance matrix of 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 is an identity matrix:

    PNG
    media_image28.png
    33
    261
    media_image28.png
    Greyscale

and the above modeling process takes into account [[the]] dynamic characteristics of structural monitoring data, 
    PNG
    media_image29.png
    19
    19
    media_image29.png
    Greyscale
 is termed as dynamically whitening matrix and 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 is termed as dynamically whitened data;
(6) dividing the dynamically whitened data
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 into two parts using the following equations:

    PNG
    media_image30.png
    29
    121
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    29
    123
    media_image31.png
    Greyscale

where
    PNG
    media_image32.png
    28
    41
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    28
    43
    media_image33.png
    Greyscale
 represent the system-related and system-unrelated parts of 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
, respectively; 
    PNG
    media_image34.png
    25
    23
    media_image34.png
    Greyscale
 and 
    PNG
    media_image35.png
    25
    24
    media_image35.png
    Greyscale
 [[are]] consist of the first 
    PNG
    media_image22.png
    16
    19
    media_image22.png
    Greyscale
 rows and last 
    PNG
    media_image36.png
    28
    64
    media_image36.png
    Greyscale
 rows of 
    PNG
    media_image37.png
    19
    19
    media_image37.png
    Greyscale
, respectively;

    PNG
    media_image32.png
    28
    41
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    28
    43
    media_image33.png
    Greyscale
 using independent component analysis:

    PNG
    media_image38.png
    29
    117
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    29
    119
    media_image39.png
    Greyscale

where
    PNG
    media_image40.png
    28
    41
    media_image40.png
    Greyscale
 and 
    PNG
    media_image41.png
    28
    43
    media_image41.png
    Greyscale
represent system-related and system-unrelated independent components, respectively; 
    PNG
    media_image42.png
    28
    24
    media_image42.png
    Greyscale
 and 
    PNG
    media_image43.png
    28
    24
    media_image43.png
    Greyscale
 are solved by [[the]] a fast independent component analysis algorithm;
(8) [[Let]] let 
    PNG
    media_image44.png
    28
    84
    media_image44.png
    Greyscale
 and 
    PNG
    media_image45.png
    28
    85
    media_image45.png
    Greyscale
, there exist the following equations:

    PNG
    media_image46.png
    29
    123
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    29
    124
    media_image47.png
    Greyscale

where
    PNG
    media_image48.png
    25
    25
    media_image48.png
    Greyscale
 and 
    PNG
    media_image49.png
    25
    25
    media_image49.png
    Greyscale
represent de-mixing matrices corresponding to the system-related and system-unrelated parts, respectively;
(9) defining two statistics corresponding to 
    PNG
    media_image50.png
    28
    41
    media_image50.png
    Greyscale
 and 
    PNG
    media_image51.png
    28
    43
    media_image51.png
    Greyscale
, respectively:

    PNG
    media_image52.png
    33
    199
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    33
    200
    media_image53.png
    Greyscale

(10) after calculating the statistics 
    PNG
    media_image54.png
    28
    17
    media_image54.png
    Greyscale
 and 
    PNG
    media_image55.png
    28
    17
    media_image55.png
    Greyscale
 for all normal structural monitoring data, estimating [[the]] a probability density distribution of
    PNG
    media_image54.png
    28
    17
    media_image54.png
    Greyscale
and
    PNG
    media_image55.png
    28
    17
    media_image55.png
    Greyscale
, respectively; determining [[the]] control limits 
    PNG
    media_image56.png
    29
    35
    media_image56.png
    Greyscale
 and 
    PNG
    media_image57.png
    29
    35
    media_image57.png
    Greyscale
 of the two statistics through [[the]] a 99% confidence criterion; and based on the determination of the control limits 
    PNG
    media_image56.png
    29
    35
    media_image56.png
    Greyscale
 and 
    PNG
    media_image57.png
    29
    35
    media_image57.png
    Greyscale
, determining whether there exist structural anomalies in a two-span highway bridge based on [[the]] newly acquired monitoring data, when each of the statistics exceeds its corresponding control limit; and
(11) simulating abnormal monitoring data in the testing dataset based on the anomalies in the monitoring data.

Reasons for Allowance
Claim 1 is allowed. 

Regarding Claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
(5) since a covariance matrix of 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 is an identity matrix:

    PNG
    media_image28.png
    33
    261
    media_image28.png
    Greyscale

and the above modeling process takes into account dynamic characteristics of structural monitoring data, 
    PNG
    media_image29.png
    19
    19
    media_image29.png
    Greyscale
 is termed as dynamically whitening matrix and 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 is termed as dynamically whitened data;
(6) dividing the dynamically whitened data
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
 into two parts using the following equations:

    PNG
    media_image30.png
    29
    121
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    29
    123
    media_image31.png
    Greyscale

where
    PNG
    media_image32.png
    28
    41
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    28
    43
    media_image33.png
    Greyscale
 represent the system-related and system-unrelated parts of 
    PNG
    media_image25.png
    28
    36
    media_image25.png
    Greyscale
, respectively; 
    PNG
    media_image34.png
    25
    23
    media_image34.png
    Greyscale
 and 
    PNG
    media_image35.png
    25
    24
    media_image35.png
    Greyscale
 consist of the first 
    PNG
    media_image22.png
    16
    19
    media_image22.png
    Greyscale
 rows and last 
    PNG
    media_image36.png
    28
    64
    media_image36.png
    Greyscale
 rows of 
    PNG
    media_image37.png
    19
    19
    media_image37.png
    Greyscale
, respectively;
(7) establishing dynamically non-Gaussian models for 
    PNG
    media_image32.png
    28
    41
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    28
    43
    media_image33.png
    Greyscale
 using independent component analysis:

    PNG
    media_image38.png
    29
    117
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    29
    119
    media_image39.png
    Greyscale

where
    PNG
    media_image40.png
    28
    41
    media_image40.png
    Greyscale
 and 
    PNG
    media_image41.png
    28
    43
    media_image41.png
    Greyscale
represent system-related and system-unrelated independent components, respectively; 
    PNG
    media_image42.png
    28
    24
    media_image42.png
    Greyscale
 and 
    PNG
    media_image43.png
    28
    24
    media_image43.png
    Greyscale
 are solved by a fast independent component analysis algorithm;
(8) let 
    PNG
    media_image44.png
    28
    84
    media_image44.png
    Greyscale
 and 
    PNG
    media_image45.png
    28
    85
    media_image45.png
    Greyscale
, there exist the following equations:

    PNG
    media_image46.png
    29
    123
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    29
    124
    media_image47.png
    Greyscale

where
    PNG
    media_image48.png
    25
    25
    media_image48.png
    Greyscale
 and 
    PNG
    media_image49.png
    25
    25
    media_image49.png
    Greyscale
represent de-mixing matrices corresponding to the system-related and system-unrelated parts, respectively;
taken in combination with the other claim limitations.

Averbuch et al. (US 9,843,596 B1) is regarded as the closest prior art of record and teaches a method for detecting anomalies in dynamically evolving data and systems by using an anomaly detecting system.  Averbuch relates to using observed data for training a detection model (Fig. 1 100 and Fig. 2); however, Averbuch does not teach steps 5-8 taken in combination with the other limitations of claim 1 as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larimore (US 20140278303 A1) teaches a method and system for forming a dynamic model for the behavior of machines from sensed data.

Chen (US 20140108314 A1) teaches a method for analyzing complex physical systems, particularly for modeling, analyzing and managing time series dynamics in complex physical systems.

Jiang et al. (US 20070179746 A1) teaches a method and system automatically derives models between monitored quantities so that subsequent faults between the monitored quantities can be detected as deviations from the derived models.
Herzog et al. (US 6892163 B1) discloses a Surveillance System and Method Having an Adaptive Sequential Probability Fault Detection Test

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	03/16/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863